USCA11 Case: 20-10893    Date Filed: 02/09/2021   Page: 1 of 3



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10893
                        Non-Argument Calendar
                      ________________________

       D.C. Docket Nos. 1:19-cv-21054-KMW; 15-15729-BKC-LMI




JORGE EVELIO ARBELAEZ, SR.,


                                                          Plaintiff - Appellant,


                                 versus


ENCLAVE SHORES CONDOMINIUM
ASSOCIATION INC.,


                                                         Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (February 9, 2021)
           USCA11 Case: 20-10893         Date Filed: 02/09/2021     Page: 2 of 3



Before MARTIN, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:

       Jorge Arbelaez, proceeding pro se, appeals the district court’s order

affirming the bankruptcy court’s denial of his motion for reconsideration of the

denial of his motion to reopen Enclave Shores Condominium Association Inc.’s

(“Enclave Shores”) bankruptcy case. On appeal, he argues that Enclave Shores

fraudulently transferred assets and says federal courts are not “powerless” to

prevent the United States Bankruptcy Code from being used to commit such

fraud. 1 After careful review, we affirm.

       “As the second court of review of a bankruptcy court’s judgment, we

independently examine the factual and legal determinations of the bankruptcy

court and employ the same standards of review as the district court.” In re

Gonzalez, 832 F.3d 1251, 1253 (11th Cir. 2016) (quotation marks omitted). We

thus review de novo the bankruptcy court’s legal conclusions and review factual

findings for clear error. Id. We review the denial of a Federal Rule of Civil

Procedure 59(e) motion for reconsideration for abuse of discretion.2 Jacobs v.

Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1343 & n.20 (11th Cir. 2010).



       1
        We liberally construe Arbelaez’s pro se filings. Waldman v. Conway, 871 F.3d 1283,
1289 (11th Cir. 2017) (per curiam).
       2
        Rule 59 is made applicable to bankruptcy cases through Federal Rule of Bankruptcy
Procedure 9023. See Fed. R. Bankr. P. 9023.

                                             2
          USCA11 Case: 20-10893       Date Filed: 02/09/2021    Page: 3 of 3



      A Rule 59 motion for reconsideration may be granted for newly-discovered

evidence or manifest errors of law or fact but cannot be used to relitigate old

matters, raise arguments, or present evidence that could have been raised before

the court entered judgment. Jacobs, 626 F.3d at 1344. Arbelaez seems to argue

the district court erred by failing to consider the new evidence he presented to

show Enclave Shores engaged in fraud. However, he summarily asserts he “filed

the substantial evidence of fraud” without asserting any clear argument to this

Court to support that a fraud was perpetrated on the bankruptcy court. See

Appellant’s Br. at 34.

      Neither does Arbelaez present any newly-discovered evidence or point to

any manifest errors of law that would warrant granting his Rule 59(e) motion for

reconsideration. The facts he relied on to support fraud in the bankruptcy court

simply describe an ordinary bankruptcy proceeding. And, as the bankruptcy court

found, the actions complained of “were addressed in the bankruptcy case, or

associated adversary proceedings,” which “became final several years ago.” The

district court thus did not err by finding that Arbelaez “did not provide any basis to

warrant the relief he requested” and affirming the bankruptcy court’s denial of

Arbelaez’s Rule 59(e) motion for reconsideration of the denial of his motion to

reopen the bankruptcy case.

      AFFIRMED.


                                          3